. * 8 <?0/c
                                      CAUSE NUMBER ; Q V\ S^ CCO *H* ' CT%^ ,
Russell          Ham
                                                                  IN THE DISTRICT COURT
Appellant


                                                                  OF POLK     COUNTY/    TEXAS
     vs.




William Stephens/ET.AL                                           4111"     JUDICIAL DISTRICT
Appelle./




                       MOTION TO SUSPEND RULE                 9.3 T.R.A.P.


       TO THE HONORABLE SAID JUDGE OF THE COURT;


Now        comes                                                  ,      requesting     this   court to
suspend the rule of 9.3 T.R.A.P. for the foregoing reasons. Appellant
is incarcerated in the Texas Department of Criminal Justice T.D.C.J.
Unit        of    Allan          B.     Polunsky        and   states to this Court that he has
no     access          to    a        copy     machine. Noe does he have the funds to make
the        required         11        copies     this     Court needs.        Appellant pleads with
this Honorable Court for its helping hand in this matter.




                                                                      Respectfully Submitted/




                                                                 T.D.C.J.#     /aym
                                                                 Allan B. Polunsky Unit
                                                                 3872 P.M.     350 South

                                                                 Livingston/ Texas         77351
                                                                 Pro-Se
        4
                          3
                              If
        v^                s
                              Sec
                              ^8 g
                               I




                     £
                   sfc

        4    u ^   A L>




                     -4




    ^
    ^
4
V
       <:3

<   '««. "3 »4 <
        ,5
             %, fa




                         PS.
                   S5i




             trJ
        :~o

m
    .fSO;C




               o
              o
               (1)
              5                  <N
              «*H                O
               o     C/3         o
                     CO
              •a
               (L>   a
                                  3
                     5-
                     O
                           _c H
              •c tl        fa     c
              Uh     3     <ri   o
               1/5   O     PL,    m
                     U            3
              S            r"i   O
              u      ^H    ro    ffi